NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 10a0284n.06

                                            No. 09-3510                                   FILED
                                                                                       May 11, 2010
                           UNITED STATES COURT OF APPEALS                        LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT

WILL C. ABNER, JR.,                                       )
                                                          )
       Plaintiff-Appellant,                               )
                                                          )
v.                                                        )
                                                          )    ON APPEAL FROM THE UNITED
TERRY T. COLLINS, Director, in his capacity of            )    STATES DISTRICT COURT FOR
Assistant Director of the Ohio Department of              )    THE NORTHERN DISTRICT OF
Rehabilitation and Correction; REGINALD                   )    OHIO
WILKINSON, in his capacity as Director of the Ohio        )
Department of Rehabilitation and Correction;              )
JOHN/JANE DOE 1 THROUGH 10, in their                      )
capacities as Parole Board Members with the Ohio          )
Department of Rehabilitation and Correction,              )
                                                          )
       Defendants-Appellees.                              )


       Before: MARTIN, CLAY, and KETHLEDGE, Circuit Judges.

       KETHLEDGE, Circuit Judge. Will C. Abner appeals the district court’s grant of summary

judgment in favor of the defendants, who are officials in the Ohio Department of Rehabilitation and

Correction. Abner’s suit alleges that the defendants violated his civil rights while he was in the

Department’s custody. For the reasons stated in the district court’s March 27, 2009, Memorandum

and Order, we agree that the statute of limitations barred all but one of Abner’s claims; and that for

the remaining claim, Abner failed to rebut the defendants’ evidence. See Abner v. Collins, No.

1:06-CV-2178, 2009 WL 805173 (N.D. Ohio Mar. 27, 2009).

       The district court’s judgment is affirmed.